Memorandum. The judgment should be affirmed. The statute (former Penal Law, § 484-h) deals with the knowing sale of obscene material to minors and defines “ knowingly ” as having “ reason to know ” the character and content of material susceptible of examination by defendant (subd. 1, par. [g], cl. [i]). The lurid cover of the magazine “ French Follies ”, the notation “ Adults Only ”, and the price of $1.50 would give ground to find defendant had reason to know the “ character ” of the magazine sold to a 13-year-old boy. Although defendant testified the magazine was “ rolled up ” and in the boy’s hand when she sold it and she did not look at it, there is proof by the boy which could be credited that defendant looked at the book and also “ looked at the price ” when she sold it. Defendant’s husband owns the store and has been in business for seven years. She works there regularly. The constitutionality of *780the statute has been upheld (Bookcase, Inc. v. Broderick, 18 N Y 2d 71; Ginsberg v. New York, 390 U. S. 629).
Chief Judge Ftjld and Judges Burke, Scileppi, Bergan, Keating, Bkeitel and Jasen concur.
Judgment affirmed.